Petitioner commenced this CPLR article 78 proceeding to challenge an August 2011 determination of the Board of Parole denying his request for parole release. Supreme Court dismissed the petition on the merits and petitioner appealed. The Attorney General has advised this Court that petitioner reappeared before the Board in August 2013 at which time he was granted an open release date. In view of this, the appeal is now moot and must be dismissed (see Matter of Phillips v Lemons, 79 AD3d 1555 [2010]; Matter of Wingate v New York State Div. of Parole, 50 AD3d 1336, 1337 [2008]).
Rose, J.P., Lahtinen, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.